Citation Nr: 1209323	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served had a period of honorable service from December 1979 to October 1983.  The Veteran's second period of service from October 1983 to April 1986 terminated in a discharge which has been determined to have been of a character that precludes entitlement to VA compensation benefits based on that period.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Columbia, South Carolina.

In a written statement dated in June 2011, the Veteran indicated that he wanted to seek service connection for a dental condition.  This claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims folder shows that the Veteran applied for Social Security Administration (SSA) disability benefits based on a post-service gunshot wound to the left hand in 2006, and was initially found to be "Not Disabled."  The records pertaining to the 2006 claim are in the VA file.  These records were associated with the claims file in August 2007.  However, the Veteran later submitted a partial copy of a February 2009 SSA disability determination which indicates that the Veteran reapplied for and was granted benefits based at least in part on orthopedic problems, a kidney disorder, and PTSD.  Records from this second SSA application are not part of the claims file.  These records may be relevant to the Veteran's claims and should be obtained.  The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as the SSA.  VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2).

In addition, with regard to the Veteran's claim for service connection for a psychiatric disorder including PTSD, while the Veteran is diagnosed with PTSD, it was previously determined by the RO that the stressful events described by the Veteran were insufficiently specific to enable attempts at verification.  While the Veteran described seeing someone sucked into a jet engine, he did not initially identify any specific details about this event.  However, after the Veteran submitted his VA Form 9 in March 2009, in a letter dated in November 2009, his representative provided further specifics about the Veteran's stressor.  The Veteran's representative indicated that the person who died while the Veteran was stationed aboard the U.S.S. Independence during the Beirut crisis was AO2 William Buckley.  Since the Veteran has provided the name of the individual who allegedly died as a result of the described incident, this information should enable an attempt at verification of his claimed stressor to be made.  

Accordingly, the case is REMANDED for the following action:


1. The RO/AMC should obtain the Veteran's SSA records pertaining to his disability claim which was decided in 2009 and associate them with the claims file.  If the records do not exist or cannot be obtained, then the attempts that were made to obtain the records should be documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

2.  The RO/AMC should undertake all appropriate steps to attempt to corroborate the Veteran's account of witnessing the death of AO2 William Buckley while stationed aboard the U.S.S. Independence during the Beirut crisis, to include requesting verification of a death of a person by that name at any time during the period the Veteran was aboard that ship.  

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



